El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Martha F. Caul demandó a Luey G. Weidner para que se declarara rescindido un contrato de compraventa de un automóvil marca “Elgin” y le devolviera un pagaré que suscribió y entregó por $800 en pago del precio, solicitando además daños y perjuicios por valor de $1,000. Alegó en. síntesis que fué inducida por el demandado a realizar el contrato bajo la creencia de que el automóvil estaba en perfectas condiciones de funcionamiento, cuando en realidad estaba en pésimo estado, debido a defectos del motor y otras partes del carro.
El demandado negó todo lo que se refiere a las falsas si-mulaciones que se le imputan para inducir a la demandante a celebrar el contrato, y la corte inferior apreciando en. con-junto la prueba declaró sin lugar la demanda.
La apelante en su alegato no cumple con el Reglamento de esta corte, no haciendo un señalamiento de los errores. Repetidamente se ha declarado que esta omisión es bastante para desestimar una apelación. Sin embargo, aun ejerci-. *320tando nuestra discreción y examinando los méritos del caso, no encontramos motivos para la revocación de la sentencia. Toda la discusión se refiere a la apreciación que de la evi-dencia hizo el juez inferior.
La demandante por varios años venía guiando un carro Ford y expresó al demandado su deseo de tener otro carro con el sistema de cambios. Ella Jiabía visto al demandado guiar un carro marca “Elgin” por algún tiempo antes de la fecha del contrato, y el mismo día que se realizó el nego-cio la demandante tuvo oportunidad de manejarlo por sí misma en una distancia de algunos kilómetros. Ella no percibió nada que le indicai'a que el carro no estuviera en aparentes condiciones de buen funcionamiento. Ella pon-deró la fuerza de la máquina y el color de la pintura y des-pués de alguna discusión en el precio se convino hacer el negocio por precio de $800 aceptando ella que el demandado continuara usando el carro por dos o tres semanas hasta, que él embarcara para los Estados. Pasado este tiempo la compraventa fué consumada recibiendo ella el automóvil y entregando el precio en un pagaré por $800 que suscribió a favor del demandado. Poco después la demandante empezó' a tener dificultades con el cluch y el carro tuvo que ser ob-jeto de algunas reparaciones. Al mes siguiente de‘hacer la compra la demandante embarcó también para los Estados y llevó consigo el automóvil. Del muelle de New York sa-lió guiando su propio carro y se dirigió a Dunkirk, sitio en que residía el demandado. Durante el trayecto ella tuvo nuevas dificultades con el manejo del carro y fué necesario hacerle alguna reparación para seguir funcionando, pagando la cantidad de $26 por el trabajo. En su entrevista con el demandado ella se quejó de los tropiezos que había tenido y le exigió que pagara la cantidad de $26 que acababa de satis-facer, lo que hizo el demandado. La demandante entonces sugirió la permuta por otro carro que el demandado tenía en su garage, pero esta operación no se llevó a cabo porque el demandado exigió además la diferencia de $1,800'. De *321allí se dirigió la demandante a la ciudad de Buffalo, y a otras ciudades del Estado de New Jersey caminando en el propio automóvil, haciendo un recorrido de unas 1,200 millas, ad-mitido por ella, y de 3,000 millas según el demandado. La demandante volvió a Puerto Rico en el mes de julio tra-yendo dicho automóvil y no conforme con la adquisición del carro por las molestias que dice continuaba teniendo en su funcionamiento, decidió llevarlo al demandado a su residen-cia aquí en Puerto Rico, pues ya éste también había regre-sado requiriéndole para que le devolviera el pagaré y rescin-dir el contrato. El demandado rehusó y ella dejó el auto-móvil en la entrada de la casa, interrumpiendo el paso, por lo que el demandado tuvo que retirarlo a su garage pasán-dole entonces una cuenta por almacenaje.
Bajo las circunstancias que rodean a este caso no cree-mos que la demandante tenga derecho a la rescisión del con-trato. Se trata de un carro usado, de segunda mano, y su funcionamiento depende del mayor o menor uso que hubiera tenido. Piezas que han podido resistir por su desgaste natural o defectos de fábrica hasta el momento de la adquisi-ción, han podido ceder poco tiempo después. Las personas que tienen la experiencia del guía, aunque no expertas en el mecanismo de un carro, tienen que suponer que en carros usados se corre el riesgo de que puedan sobrevenir dificul-tades inevitables por la acción del tiempo, factor impor-tante para todo y que en vano puede olvidarse.
Pudiera ocurrir, sin embargo, como se alega, que la de-mandante descansara únicamente en las manifestaciones del demandado en cuanto a que garantizaba que el carro estaba en perfectas condiciones. De todos modos no aparece que la demandante hiciera su protesta al demandado tan luego descubriera los defectos del automóvil. Por el contrario, su conducta usando el carro por varios meses, después de la compra, haciendo en los Estados un recorrido tan extenso y exigiendo el pago de ciertas reparaciones al demandado, indica claramente que si en verdad fué sorprendida su buena *322fié' en la operación, ella había ratificado el-contrato. Ade-más, las piezas defectuosas habían sido reparadas. Ella ad-mite'que el clutch que le originó los primeros tropiezos fué ■sustituido por uno nuevo y la unión universal fué reparada en Newark. La evidencia no demuestra en parte alguna del récord que el demandado consintiera voluntariamente en la rescisión del contrato. Aparece sí que el demandado ■consentía en rebajar $200 del precio o reparar completa-mente el carro,- esto más bien explica la buena disposición -de su ánimo en oposición a la actitud intransigente de la •demandante que invitaba a quemar el carro perdiendo cada parte una mitad del precio.

Por todo lo expuesto, debe confirmarse la sentencia ape-lada.